 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11   DEVYN SOLO, by and through        )   CASE NO. 15cv1356-WQH-AGS
     her Mother, ROSALIND SOLO;        )
12   ROSALIND SOLO,                    )
                                       )   ORDER RE: JOINT MOTION TO
13         Plaintiffs,                 )   DISMISS BY ALL PARTIES
                                       )
14   vs.                               )
                                       )   Judge: Hon. William Q. Hayes
15   AMERICAN ASSOCIATION OF           )   Magistrate Judge: Hon. Andrew G. Schopler
                                       )
16
     UNIVERSITY;           AMERICAN    )
     ASSOCIATION OF UNIVERSITY         )   Action Filed: June 21, 2015
17   WOMEN OF THE STATE OF             )
                                       )
18   CALIFORNIA; REGENTS OF THE        )
     UNIVERSITY OF CALIFORNIA;         )
19   DOES 1 through 10, inclusive,     )
                                       )
20         Defendants.                 )

21

22

23

24

25

26
27

28
                                           1
                               ORDER RE: JOINT MOTION TO DISMISS BY ALL PARTIES
                                                              15cv1356-WQH-AGS
 1                                          ORDER
 2         Upon consideration of the Joint Motion to Dismiss by All Parties in light of the
 3   Parties’ agreement to completely settle and resolve these proceedings, the Court
 4   GRANTS the motion and orders as follows:
 5         It is hereby ORDERED that: This matter is DISMISSED WITH PREJUDICE.
 6   Each Party shall bear their/its own costs and attorneys’ fees.
 7         SO ORDERED.
 8   Dated: October 28, 2019
 9                                               rt:~Q~~y(~
10                                                United States District Court

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                              2
                                  ORDER RE: JOINT MOTION TO DISMISS BY ALL PARTIES
                                                                 15cv1356-WQH-AGS
